I concur in the judgment of affirmance, for the reason that the second resolution and the facts *Page 835 
attending its passage do not constitute a novation of the original contract or a new contract with reference to the subject-matter embraced therein, because there was no consideration therefor. The second resolution, in my opinion, is unambiguous, taken alone or in connection with the contract and first resolution. It simply is not binding on the city as a contract, because it is nudum pactum.